Citation Nr: 0431261	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  97-09 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lumbar spinal 
stenosis and disc disease, to include as secondary to 
service-connected lumbosacral strain.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

3.  Entitlement to an effective date prior to June 25, 1996 
for the grant of a permanent and total disability rating for 
pension purposes (P/T).

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1970 to December 
1974.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 1996 rating action of the Cleveland, Ohio RO 
that granted a P/T, effective June 26, 1996.  A Notice of 
Disagreement (NOD) with the effective date of the award was 
received in January 1997.  By rating action of February 1997, 
the RO assigned an effective date of June 25, 1996 for the 
grant of a P/T; the matter of an earlier effective date 
remains for appellate consideration.  A Statement of the Case 
(SOC) was issued subsequently in February 1997, and a 
Substantive Appeal was received in March 1997.  A 
Supplemental SOC (SSOC) was issued in July 1997.

In September 1997, the claims file was transferred to the 
RO, reflecting the veteran's change of residence to that 
state.

This appeal also arises from an April 1999 rating action that 
denied a TDIU and a rating in excess of 40 percent for 
lumbosacral strain, and a November 2000 rating action that 
denied direct service connection for lumbar spinal stenosis 
and disc disease.  NODs were received in May 1999 and 
December 2000, respectively, and a SOC on all 3 claims was 
issued in June 2001.  A Substantive Appeal was received in 
July 2001.

In July 2001, the veteran testified during a hearing before 
an RO Decision Review Officer; a transcript of the hearing is 
of record.  

A SSOC was issued in November 2002, reflecting the RO's 
continued denial of the claims on appeal, as well as service 
connection for lumbar spinal stenosis and disc disease as 
secondary to service-connected lumbosacral strain.  Hence, 
the issues on appeal appear as reflected on the title page.

Prior to the veteran's move from Georgia to Pennsylvania, his 
accredited representative was the Georgia Department of 
Veterans Service.  In April 2003, the Board remanded these 
matters to the RO for clarification of representation and 
other due process development.  Pursuant to the Board's 
remand, in May 2003 the RO notified the veteran of the need 
to select a new representative who could represent him in 
Pennsylvania, if he desired one.  The veteran did not 
respond.  Hence, the Board recognizes that the veteran is 
apparently proceeding pro se in this appeal.  

In July 2003, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

In March 2004, the Board again remanded this case to the RO 
for further development of the evidence and for due process 
development.  A SSOC was issued in August 2004, reflecting 
the RO's continued denials of the issues on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Lumbar spinal stenosis and disc disease was first 
manifested many years post service, and the competent and 
persuasive evidence establishes that there is no nexus 
between such disability and either the veteran's military 
service or his service-connected lumbosacral strain.  

3.  The veteran's lumbosacral strain is severely disabling, 
with marked limitation of forward bending in the standing 
position, but does not produce ankylosis of the lumbar spine.  

4.  The RO received the veteran's claim for a P/T on June 25, 
1996.

5.  The record contains no statement or communication from 
the veteran prior to June 25, 1996 that constitutes a claim 
for or indicates an intent to apply for a P/T, or identifies 
a P/T as a benefit sought.

6. The veteran's sole service-connected disability, 
lumbosacral strain, evaluated as 40 percent disabling, does 
not prevent him from securing or following substantially-
gainful employment compatible with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spinal 
stenosis and disc disease have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2004).  

2.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5292, 5295 (2003 and 2004). 

3.  The claim for an effective date prior to June 25, 1996 
for the grant of a P/T is without legal merit.  38 U.S.C.A. 
§§ 501, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.400 (2004).
  
4.  The veteran does not meet the requirements for a TDIU.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.340 and Part 4, including §§ 4.1, 4.2, 4.10, 4.15, 4.16, 
4.19 (2004).        




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

As for the claim for an earlier effective date for the award 
of a P/T, the Board notes that the veteran has been notified 
of the reasons for the denial of the claim, and has been 
afforded an opportunity to present evidence and argument in 
connection with the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed him.  As will be explained below, the claim on 
appeal lacks legal merit; hence, the duties to notify and 
assist imposed by the VCAA are not applicable in this appeal.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the remaining claims on appeal has been 
accomplished.  

In the October 1996 RO letter, the November 1996 rating 
action, the January 1997 RO letter, the February 1997 rating 
action and SOC, the March 1997 RO letter, the July 1997 SSOC, 
the August and October 1998 RO letters, the April 1999 and 
November 2000 rating actions, the June 2001 rating action, 
SOC, and RO letters, the November 2002 SSOC, the March, May, 
and June 2003 and March 2004 RO letters, the August 2004 
SSOC, and the September 2004 RO letter, the veteran (and his 
representative at the time) were notified of the legal 
criteria governing his claims, the evidence that had been 
considered in connection with his appeal, and the bases for 
the denial of his claims.  After each, he was afforded an 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2004 RO letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was requested to 
identify, and provide the necessary releases for medical 
records from, any medical providers from whom he wanted the 
RO to obtain and consider evidence, including the Temple 
Hospital.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held that proper 
VCAA notice should notify the veteran of: (1) the evidence 
that is needed to substantiate the claims; (2) the evidence, 
if any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As indicated above, the first 3 notice 
requirements have been met.  With respect to the 4th 
requirement, the Board notes that the veteran has not been 
explicitly informed of the need to submit all evidence in his 
possession.  However, the Board notes that, in the March 2004 
letter, the RO notified the veteran that he could submit 
copies of evidence from private physicians that was in his 
possession.  Thus, it appears that the veteran is on notice 
that he should submit evidence in his possession pertinent to 
his claims.  Therefore, the Board finds that Pelegrini's 4th 
content of notice requirement has been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the VA Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  
In the case now before the Board, documents strictly meeting 
the VCAA's notice requirements were not provided, nor could 
they have been provided, prior to the 1996, 1999, and 2000 
rating actions on appeal, inasmuch as the VCAA was not 
enacted until late 2000.  However, the Board finds that any 
lack of full, pre-adjudication notice in this case does not 
prejudice the veteran in any way.  

As indicated above, the numerous rating actions, RO letters, 
SOCs, and SSOCs issued between 1996 and 2004 have repeatedly 
explained to the veteran what was needed to substantiate his 
claims.  As a result of RO development and the 2 Board 
remands, extensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claims in August 2004 on the basis of all the 
evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO, on its own initiative, as 
well as pursuant to the Board remands, has made reasonable 
and appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining extensive VA inpatient and outpatient records from 
1994 to 2004, records associated with the veteran's claim for 
disability benefits from the U.S. Railroad Retirement Board, 
and comprehensive VA examination reports (the most recent 
being in July/August 2004).  The veteran furnished testimony 
during an RO hearing in July 2001, and a Board 
videoconference hearing in July 2003.  In a March 2004 
statement, the Social Security Administration notified the RO 
that it had no medical information pertaining to the veteran.  
The veteran failed to respond to the RO's March 2004 letter 
requesting that he provide a necessary release for medical 
records from Temple Hospital.  Thus, the Board finds that the 
record before it is complete.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

A.  Service Connection for Lumbar Spinal Stenosis and Disc 
Disease

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated during wartime service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Rabideau v. 
Derwinski,    2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

In this case, the veteran claims service connection for 
lumbar spinal stenosis and disc disease that he relates to 
his military service or his service-connected lumbosacral 
strain.  However, the preponderance of the evidence weighs 
against that claim.

The Board notes that there are no clinical findings or 
diagnoses of any lumbar spinal stenosis or disc disease 
during service or for many years thereafter.  February 1975 
VA lumbosacral X-rays showed normally-outlined vertebrae and 
intervertebral spaces, and there was no arthritic change, 
spondylolisthesis, or intervertebral disc disease.  February 
1980 and October 1993 VA lumbar X-rays were normal.  August 
1995 VA lumbar X-rays showed minimal arthritis and preserved 
disc spaces.  

There also is no competent and probative evidence of a nexus 
between any currently-diagnosed lumbar spinal stenosis and 
disc disease and the veteran's military service or his 
service-connected lumbosacral strain.  The first objective 
evidence of stenosis was that noted on VA magnetic resonance 
imaging (MRI) of the lumbar spine in October 1996, over 21 
years following separation from service.  That MRI report 
revealed minimal broad-based bulging of the L4-5 and L5-S1 
discs, with no evidence of degeneration or herniation.  There 
was diffuse spinal canal stenosis with diffuse rapid tapering 
of the distal thecal sac from the level of  L-4 totally.  The 
diagnosis on examination was intervertebral disc abnormality 
with diffuse spinal canal stenosis.  Notably, the VA 
examiners did not relate the stenosis to the veteran's 
military service or his service-connected lumbosacral strain.

November 1996 VA electromyographic and nerve conduction 
velocity tests showed moderate to severe mixed-type 
sensorimotor peripheral neuropathy affecting the veteran's 
upper and lower extremities, but the physician opined that 
this was probably secondary to longstanding, non-service-
connected diabetes mellitus.  Mild, chronic bilateral L-5 
radiculopathy was noted to be without signs of active 
denervation.

Although chronic lumbosacral strain, lumbar spinal stenosis, 
and lumbar disc bulging were diagnosed on January 1998 VA 
examination, the physician did not link the lumbar spinal 
stenosis and disc disease to the veteran's military service 
or his service-connected lumbosacral strain.  Similarly, 
degenerative arthritis of the lumbosacral spine was diagnosed 
following October 1998 VA examination, but the physician, 
though noting a past history of a back injury in service and 
post-service MRI findings of spinal stenosis, did not render 
a medical opinion relating the current arthritis to the 
veteran's military service or his service-connected 
lumbosacral strain.  Although a September 2000 VA examiner 
diagnosed residuals of chronic lumbosacral strain, he opined 
that lumbar spinal stenosis would not be a consequence of the 
low back injury the veteran suffered during military service.  
A  September 2001 VA MRI report showed borderline lumbar 
canal stenosis on a congenital basis, disc herniation at L1-2 
and L2-3, and a tiny central protrusion at L3-4.  A September 
2003 VA MRI report showed annular bulging and mild central 
stenosis at L2-3, L3-4, L4-5, and L5-S1, with disc protrusion 
at L2-3 and L4-5.  The impression was that the veteran had a 
congenitally-narrowed spinal canal producing mild multi-level 
canal stenosis.

Particularly probative medical evidence on the nexus question 
is the July 2004 VA            examiner's finding that the 
veteran's borderline lumbar spinal stenosis was on a 
congenital, not acquired, basis, as a result of which he 
opined that the stenosis was not service connected.  He also 
diagnosed chronic lumbosacral strain/sprain syndrome and mild 
lumbar radiculopathy down both lower extremities, and opined 
that the majority of the lower extremity symptoms were 
secondary to the veteran's non-service-connected diabetic 
polyneuropathy.  In an August 2004 addendum report, the 
examiner opined that the spinal stenosis was not caused or 
aggravated by the service-connected lumbosacral strain, or 
related to any injury or disease incurred during the 
veteran's military service.  He further opined that 
neurologic abnormalities of absent ankle jerks and neuropathy 
and bilateral radiculopathy were unrelated to the service-
connected lumbosacral strain.  The Board accords great 
probative value to the 2004 VA examiner's comments and 
opinions, based as they were on a review of the veteran's 
extensive claims file, a detailed review of his documented 
medical history pertaining to the lumbar spine, and a current 
examination, and considers them to be of primary importance 
in the disposition of this appeal.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  Significantly, the veteran has neither presented nor 
alluded to the existence of any medical opinion that supports 
his claim.  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between 
current lumbar spinal stenosis and disc disease and his 
military service or his service-connected lumbosacral strain.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As noted above, in this case, the 
competent and probative evidence weighs against the claim.

Under these circumstances, the claim for service connection 
for lumbar spinal stenosis and disc disease, on either a 
direct or secondary basis, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  A Rating In Excess of 40 Percent for Lumbosacral Strain

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 38 U.S.C.A. §§ 4.40, 
4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes (DCs) 
predicated on limitation of motion.  Johnson v. Brown,  9 
Vet. App. 7 (1996).

Historically, the veteran's service-connected lumbosacral 
strain has been rated under the provisions of 38 C.F.R. 
§ 4.71a, DC 5295.  The criteria for rating diseases and 
injuries of the spine were changed, effective September 26, 
2003.  As there is no indication that the revised criteria 
are intended to have retroactive effect, the Board has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new rating 
criteria, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

The retroactive reach of the revised regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  

As the RO has considered both the former and revised criteria 
for rating lumbosacral strain, and furnished the veteran 
notice of the revised criteria (see the August 2004 SSOC), 
there is no due process bar to the Board also considering the 
former and revised criteria 

Under the former criteria of DC 5295 (as in effect prior to 
September 26, 2003), a 40 percent rating is warranted for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating is also warranted if only some of these manifestations 
are present if there is also abnormal mobility on forced 
motion.  38 C.F.R. Part 4, DC 5295.  A 40 percent rating is 
the maximum rating available under DC 5295.

Under the former criteria of DC 5292 (as in effect prior to 
September 26, 2003), severe limitation of motion of the 
lumbar spine warrants a 40 percent rating.  38 C.F.R. Part 4, 
DC 5292.  A 40 percent rating is the maximum rating available 
under DC 5292.

Under the former criteria of DC 5289 (as in effect prior to 
September 26, 2003), ankylosis of the lumbar spine at a 
favorable angle warrants a 40 percent rating.  A 50 percent 
rating requires fixation at an unfavorable angle.  38 C.F.R. 
§ 4.71a, DC 5289.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which disabilities of the 
musculoskeletal system and spine are evaluated was revised.  
The DC for rating lumbosacral strain was changed to DC 5237 
and was materially revised to provide for assignment of a 
rating in excess of 40 percent only in cases where ankylosis 
of the thoracolumbar spine has been shown.  Under that DC, 
unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  
 
After reviewing the evidence of record, the Board finds that 
a rating in excess of   40 percent for lumbosacral strain is 
not warranted under either the former or revised rating 
criteria.  As indicated above, the veteran has already been 
assigned the maximum schedular rating under DCs 5292 for 
limitation of motion and 5295 for lumbosacral strain.  
Moreover, clinical findings on VA orthopedic examinations of 
January and October 1998, September 2000, and July 2004 all 
show that the veteran retains a measurable range of motion of 
the lumbar spine, and indicate that he does not have 
ankylosis of the spine.  In an August 2004 addendum to the 
July 2004 VA examination report, the examining physician 
specifically commented that there was no ankylosis of the 
lumbosacral spine.  Hence, the Board finds that there is no 
basis for a rating under former DC 5289 or revised DC 5237 
for ankylosis of the lumbar spine.  

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional low 
back disability produced by pain, weakened movement, excess 
fatigability, and incoordination, the Board finds that, with 
consideration of the veteran's assertions as to his low back 
pain and associated functional loss, the current 40 percent 
rating properly compensates him for the extent of his 
functional loss due to pain.  The Board notes that, on VA 
examination of January 1998, the veteran indicated that he 
had pain, weakness, stiffness, and fatigability of his low 
back, but denied flare-ups, as he was in chronic daily pain.  
On the basis of the examiner's assessment that the veteran's 
limited range of back motion may worsen with coldness and 
dampness by at least 50 percent, the RO by rating action of 
July 1998 increased the rating for lumbosacral strain from 20 
percent to 40 percent.  After VA examination in October 1998 
showing severe limitation of lumbar range of motion due to 
pain, the examiner commented that there was no additional 
loss of range of motion, no easy or excessive fatigability, 
and no incoordination.  The September 2000 VA examiner noted 
that the veteran's low back was not prone to spontaneous 
flare-ups.  The July 2004 VA examiner's impression after 
examination was that there was evidence that the veteran's 
chronic lumbosacral strain/sprain syndrome produced no more 
than mild to moderate reduction in endurance.

The Board also notes that other potentially applicable DCs 
authorizing assignment of more than the currently-assigned 40 
percent rating for lumbar spine disability are not applicable 
in this case. While a 60 percent rating is assignable under 
DC 5293 (as in effect prior to September 23, 2002) for 
pronounced intervertebral syndrome (IDS), with symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, rating the veteran's 
lumbosacral strain under DC 5293 is not appropriate in this 
case, as the veteran is not service connected for IDS, and 
the Board has denied service connection for lumbar spinal 
stenosis and disc disease,  as noted above.  Although mild 
lumbar radiculopathy down both lower extremities was 
diagnosed on July 2004 VA examination, the examiner opined 
that the majority of the veteran's lower extremity symptoms 
were secondary to his non-service-connected diabetic 
polyneuropathy.  In an August 2004 addendum report, the same 
VA examiner opined that neurologic abnormalities of absent 
ankle jerks and neuropathy and bilateral radiculopathy were 
unrelated to the veteran's service-connected lumbosacral 
strain.

For the foregoing reasons, the Board finds that a rating in 
excess of 40 percent for service-connected lumbosacral strain 
is not warranted under any pertinent provision of the rating 
schedule, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102;  Gilbert, 1 Vet. App. at 53-56.

C.  An Effective Date Prior to June 25, 1996 for the Grant of 
a P/T

For claims received on and after October 1, 1984, the 
effective date of an award of a P/T will be the date of 
receipt of the claim.  38 U.S.C.A. §§ 510(a), 5110; 38 C.F.R. 
§ 3.400(b)(1)(ii)(A).  If, within one year from the date on 
which the veteran became permanently and totally disabled, he 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
his own willful misconduct, was so incapacitating that it 
prevented him from filing a P/T claim for at least the first 
30 days immediately following the date on which he became 
permanently and totally disabled, the P/T award may be 
effective from the date of receipt of the claim or the date 
on which he became permanently and totally disabled, 
whichever is to the advantage of the veteran.  While rating 
board judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).   

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

In this case, the veteran seeks an an award of a P/T prior to 
June 25, 1996, the date his claim for that benefit was 
received by the RO.  However, the RO granted a P/T effective 
June 25, 1996, the date it received his original, formal 
claim for that benefit, and the the Board finds no legal 
basis for an effective date for such an award prior to June 
25, 1996.  Simply stated, VA received no claim for a P/T 
prior to that date.  

In his January 1997 NOD, the veteran claimed that he applied 
for a P/T in July 1995.  However, the record contains no 
evidence of any application for that benefit filed with VA in 
1995 or at any time prior to the formal claim that the RO 
received on June 25, 1996.  The Board notes that 38 U.S.C.A. 
§ 5101(a) and 38 C.F.R. § 3.151(a) require that a specific 
claim in the form prescribed by VA must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by VA.  The applicable law and regulations 
clearly make it the veteran's responsibility to initiate a 
claim for a P/T with VA if he seeks that benefit.   

Furthermore, there is no evidence or assertions that within 
one year from the date on which he became permanently and 
totally disabled, he filed a claim for a retroactive award 
and established that a physical or mental disability, which 
was not the result of his own willful misconduct, was so 
incapacitating that it prevented him from filing a P/T claim 
for at least the first 30 days immediately following the date 
on which he became permanently and totally disabled.

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  As the 
first evidence of the filing of a claim for a P/T was in June 
1996, that is the earliest effective date that may be 
assigned for the award of that benefit.  Hence, the claim for 
an effective date prior to June 25, 1996 for the award of 
that benefit must be denied.  Where, as here, the law and not 
the evidence, is dispositive, the appeal must be terminated 
or denied as without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 

D.  Entitlement to a TDIU

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.    38 
C.F.R. §§ 3.340, 3.34l, 4.16(a). 

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be granted in exceptional cases, pursuant to 
specially prescribed procedures, when the veteran is unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. §§ 
3.321(b), 4.16(b).  

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.


In this case, the veteran's sole service-connected 
disability-his service-connected lumbosacral strain-has 
been rated as 40 percent disabling.  Inasmuch as his sole 
service-connected disability is not ratable at 60 percent or 
more, and the Board, as noted above, has denied the veteran's 
appeal for a rating in excess of  40 percent for lumbosacral 
strain, the veteran does not meet the regulatory schedular 
criteria of 38 C.F.R. § 4.16(a) for a TDIU,.

Furthermore, although the evidence indicates that veteran has 
not been employed since 1996, the record does not show that 
he is unable to obtain and retain substantially gainful 
employment solely as a result of his single service-connected 
disability.  In reaching this conclusion, the Board has 
considered the significant impairments in the veteran's 
physical and mental capacity which the record shows primarily 
result from non-service-connected lumbar spinal stenosis and 
disc disease, diabetes mellitus, and major depression.  The 
veteran was considered competent and employable following VA 
hospital discharge in May 1996 for diagnosed pathological 
gambling and major depression.  He was considered competent 
but not employable following VA hospital discharge in 
September 1996 for diagnosed pathological gambling and 
chronic major depression.  An October 1996 VA physician 
attributed the veteran's inability to perform gainful 
employment to his chronic major depression.  The veteran was 
considered competent and employable following discharge from 
a VA domiciliary in February 1997 for diagnosed pathological 
gambling and major depression.  A January 1998 VA physician 
noted that the veteran had been unable to continue working as 
an automobile detailer since 1996 because of back and 
multiple arthritic problems throughout his body.  A March 
1999 VA physician noted that the veteran was clearly not 
capable of handling the stress related to vocational 
rehabilitation or employment due to his recurrent major 
depression.  The September 2000 VA examiner commented that 
the veteran was clearly quite impaired by his residuals of 
chronic lumbosacral strain, which residuals were severe 
enough to constitute an employment handicap, but he was also 
impaired by diabetes, obstructive sleep apnea, and obesity.  
Significantly, the most recent VA examiner in August 2004 
opined that the veteran's lumbosacral strain did not render 
him unable to obtain or retain substantially-gainful 
employment.     

On this record, the Board must conclude that a TDIU must be 
denied.  is denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b);  Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for lumbar spinal stenosis and disc 
disease, to include as secondary to service-connected 
lumbosacral strain, is denied.

A rating in excess of 40 percent for lumbosacral strain is 
denied.

An effective date prior to June 25, 1996 for the grant of a 
P/T is denied.

A TDIU is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



